 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11 JACOBSON WAREHOUSE COMPANY,                           Case No. 2:19-cv-01889-TLN-AC
   INC. d/b/a XPO LOGISTICS SUPPLY
12 CHAIN, an Iowa corporation,                           Hon. Troy L. Nunley

13                     Plaintiffs,
                                                         ORDER GRANTING PLAINTIFF’S
14            v.                                         REQUEST TO SEAL DOCUMENTS IN
                                                         SUPPORT OF ITS OPPOSITION TO
15 LINDT & SPRUNGLI (NORTH AMERICA)                      DEFENDANT’S MOTION TO COMPEL
     INC., a Delaware corporation,                       ARBITRATION
16
                       Defendant.                        Date: December 19, 2019
17                                                       Time: 2:00 p.m.
                                                         Courtroom: 2
18
19            The Court, having considered Plaintiff Jacobson Warehouse Company, Inc. d/b/a XPO

20 Logistics Supply Chain’s (“XPO”) Request to Seal Documents (ECF No. 29), and for good cause
21 shown, hereby GRANTS IN PART XPO’s request and orders that the following documents be
22 maintained under seal unless and until further order of the Court:
23                 1. Exhibit 1 to the Declaration of Charles Michael Hopkins in Opposition to

24                     Defendant’s Motion to Compel Arbitration: First Amendment to Services

25                     Agreement, between Ghirardelli Chocolate Company and Arnold Logistics, LLC,

26                     dated May 2013 (pages 8-22).

27 ///
28 ///
     Error! Unknown document property name.
         ORDER GRANTING PLAINTIFF’S REQUEST TO SEAL DOCUMENTS ISO OPPOSITION TO MOTION TO
                                       COMPEL ARBITRATION
 1                2. Exhibit 2 to the Declaration of Mr. Hopkins: Second Amendment to Services

 2                     Agreement, between Ghirardelli Chocolate Company and Jacobson Warehouse

 3                     Company, Inc., dated March 15, 2015 (pages 23-26).

 4                3. Exhibit 3 to the Declaration of Mr. Hopkins: Third Amendment to Services

 5                     Agreement, between Ghirardelli Chocolate Company and Jacobson Warehouse

 6                     Company, Inc., dated May 11, 2015 (pages 27-29).

 7            With respect to Exhibit 4 to the Declaration of Mr. Hopkins, Plaintiff filed that exhibit

 8 conditionally under seal but provided that it was Defendant’s burden to justify such sealing. In
 9 light of Defendant’s Response to Plaintiff’s request indicating it does not wish to file the exhibit
10 under seal (ECF No. 33), Plaintiff’s request with respect to Exhibit 4 is DENIED. The following
11 document shall be filed on the public docket:
12                4. Exhibit 4 to the Declaration of Mr. Hopkins: Lindt & Sprungli North America

13                     Request for Proposal: Logistics Service Provider, dated March 2017 (pages 30-38).

14            IT IS SO ORDERED.

15 Dated: December 18, 2019
16
17
                                              Troy L. Nunley
18                                            United States District Judge
19
20
21
22
23
24
25
26
27
28
     Error! Unknown document property name.                2
       ORDER GRANTING PLAINTIFF’S REQUEST TO SEAL DOCUMENTS ISO OPPOSITION TO MOTION TO
                                     COMPEL ARBITRATION
